Contacts: Veronica Garza Investor Relations (512) 683-6873 National Instruments Reports Strong 8 Percent Sequential Increase in Q3 Revenue Company Guides to Strong Sequential Q4 Revenue Growth AUSTIN, Texas – Oct. 27, 2009 – National Instruments (Nasdaq: NATI) reported quarterly revenue for Q3 2009 of $165 million, which represents an 8 percent sequential increase and is above the midpoint of the company’s Q3 guidance given on Sept. 9. Orders were also strong sequentially, resulting in the company’s end of quarter backlog increasing by $5 million in Q3.Net income for Q3 was $10 million, with fully diluted earnings per share (EPS) of $0.13. Non-GAAP net income was $15.4 million, with non-GAAP fully diluted EPS of $0.20. The company’s non-GAAP results exclude the impact of both stock-based compensation and the amortization of acquisition-related intangibles. Reconciliations of the company’s GAAP and non-GAAP results are included as part of this news release. “I am optimistic that National Instruments will emerge in a stronger leadership position because of our long-term focus through the recession,” said Dr. James Truchard, NI president and CEO. “I believe our continued investment in innovation and new product development has further differentiated National Instruments from other players in the markets we serve, expanding our opportunity to grow as did our investment in the 2001 recession.” With Q3 2008 representing the highest revenue quarter in company history, NI had its toughest revenue compare in Q3 2009, and revenue was down 23 percent from a year-over-year perspective. In Q3 2009, NI virtual instrumentation and graphical system design products, which constitute the majority of the company’s product portfolio, experienced a 23 percent year-over-year revenue decline. NI instrument control product sales, which represent approximately 7 percent of NI revenue, were down 28 percent year-over-year, and up sequentially by more than 20 percent, after four quarters of sequential decline. The strong sequential increase in NI instrument control revenue indicates that the overall test and measurement industry may have bottomed out in Q2 and begun a sequential recovery in Q3.Product revenue was $152 million, down 24 percent from Q3 2008, and software maintenance revenue was $13 million, down 9 percent year-over-year. “We are pleased with how our business progressed in Q3, and it appears that the demand environment has improved meaningfully,” said Alex Davern, NI CFO. “With that said, we remain cognizant that the industrial economy remains well below prior levels, and we will continue to focus on gaining market share and driving profit recovery.” Geographically, the company saw the effects of the slowdown worldwide. Revenue in U.S. dollar terms for Q3 2009 compared to Q3 2008 was down 22 percent in the Americas, down 30 percent in Europe and down 16 percent in Asia, equaling an overall revenue decline of 23 percent. In local currency terms, revenue was down 20 percent in Europe and down 13 percent in Asia, for an overall local currency decline of 19 percent year-over-year. National Instruments Reports Strong8 Percent Sequential Increase in Q3 Revenue
